 



Exhibit 10.1

NEWFIELD EXPLORATION COMPANY

FORM OF 2005 TSR

RESTRICTED STOCK AGREEMENT

     THIS 2005 TSR RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of
_________  ___, 2005 and is by and between Newfield Exploration Company (the
“Company”) and ______________ (“Employee”).

     1. GRANT.

     (a) Restricted Shares. Pursuant to the Newfield Exploration Company 2004
Omnibus Stock Plan (as amended, the “Plan”), ___shares of the Company’s common
stock, par value $.01, will be issued in Employee’s name subject to the
Forfeiture Restrictions described in Section 2(a) below (the “Restricted
Shares”).

     (b) Plan Incorporated. Employee acknowledges receipt of a copy of the Plan
and agrees that the issuance of the Restricted Shares pursuant to this Agreement
shall be subject to all of the terms and provisions of the Plan (including any
future amendments thereof), which terms and provisions are incorporated herein
for all purposes. Capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to such terms in the Plan.

     2. RESTRICTIONS. Employee hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:

     (a) Forfeiture Restrictions. Except as otherwise provided in Paragraphs V
and IX of the Plan, (i) the Restricted Shares shall not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred or disposed of to the
extent then subject to Forfeiture Restrictions, (ii) if, prior to February 1,
2010, Employee’s employment with the Company and its subsidiaries is terminated
for any reason (including as described in the last sentence of Paragraph XI(b)
of the Plan) other than the death or permanent and total disability (within the
meaning of section 22(e)(3) of the Code) (“Disability”) of Employee, Employee
shall, for no consideration, forfeit to the Company all Restricted Shares to the
extent then subject to Forfeiture Restrictions and (iii) Employee shall, for no
consideration, forfeit to the Company all Restricted Shares to the extent
subject to Forfeiture Restrictions as of February 1, 2010. The prohibition
against transfer and the obligation to forfeit and surrender shares to the
Company as provided in this Section 2(a) are herein referred to as “Forfeiture
Restrictions.” Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Restricted Shares.

     (b) Lapse of Forfeiture Restrictions—Death or Disability. If not previously
forfeited, Forfeiture Restrictions with respect to the Restricted Securities
shall lapse upon the death or Disability of Employee.

     (c) Lapse of Forfeiture Restrictions—Stockholder Return. If not previously
forfeited, Forfeiture Restrictions with respect to the Restricted Securities
shall lapse in accordance with the following schedule:

 



--------------------------------------------------------------------------------



 



                                  Percentage of Restricted                
Shares Subject to                 Forfeiture Restrictions as                 to
which Forfeiture     Measurement period     TSR Rank     Restrictions Lapse    
36 Months Ending January 31, 2008     Top 7
Top 10
Top 15
Below 15     100%
50%
33⅓%
0%     48 Months Ending January 31, 2009     Top 7
Top 10
Top 15
Below 15     100%
80%
50%
0%     60 Months Ending January 31, 2010     Top 7
Top 10
Top 15
Below 15     100%
100%
50%
0%    

     (i) Forfeiture Restrictions shall lapse as of the February 1 immediately
following the last day of the applicable Measurement Period set forth in the
schedule above with respect to that percentage of the Restricted Shares that
continue to be subject to Forfeiture Restrictions corresponding to the highest
TSR Rank (with Top 7 being the highest, Top 10 being the second highest, etc.)
achieved for such Measurement Period as determined by the Committee.

     (ii) “Initial Peer Group” means the following companies: Apache
Corporation, Anadarko Petroleum Corporation, Burlington Resources Inc.,
Chesapeake Energy Corporation, Cabot Oil & Gas Corporation, Denbury Resources
Inc., Devon Energy Corporation, Encana Corporation, EOG Resources, Inc., Forest
Oil Corporation, Kerr-McGee Corporation, Murphy Oil Corporation, Nexen Inc.,
Noble Energy, Inc., Pioneer Natural Resources, Pogo Producing Company,
Southwestern Energy Company, Spinnaker Exploration Company, St. Mary Land &
Exploration Company, Stone Energy Corporation, Swift Energy Company, The Houston
Exploration Company, Talisman Energy Inc., Ultra Petroleum Corp., Vintage
Petroleum, Inc., Western Gas Resources, Inc. and XTO Energy Inc.

     (iii) “Qualified Peer Group” means (A) the Dow Jones Industrial Average
Index, (B) the S&P 500 Index and (C) each company included in the Initial Peer
Group that has had its primary common equity security listed or traded on a
national securities exchange or the Nasdaq National Market (or any successor
thereto) throughout the relevant Measurement Period.

     (iv) “TSR Rank” means the Company’s rank from one to one plus the total
number of companies and indices comprising the Qualified Peer Group for the
relevant Measurement Period with the Company, each such other company and each
such index together ranked from best to worst based on the Total Stockholder
Return of the Company, each such other company and each such index for such
Measurement Period.

2



--------------------------------------------------------------------------------



 



     (v) “Total Stockholder Return” for a particular Measurement Period means
the rate of return (expressed as a percentage) achieved with respect to the
common stock of the Company, the common stock of each company in the Qualified
Peer Group and each index included in the Qualified Peer Group for such
Measurement Period if (A) $100 were invested in the common stock of each such
company or such index at the beginning of such Measurement Period based on the
closing price of such common stock or such index on January 31, 2005, (B) all
dividends declared with respect to a particular common stock during such
Measurement Period are reinvested in such common stock as of the payment date
for such dividends (using the closing price of such common stock on such payment
date) and (C) the valuation of such common stock or such index at the end of
such Measurement Period is based on the average closing price for the last ten
trading days occurring on or before the last January 31 of such Measurement
Period.

     (d) Certificates. A certificate evidencing the Restricted Shares will be
issued by the Company in Employee’s name, pursuant to which Employee shall have
voting rights and receive dividends. The certificate may bear a legend reciting
or incorporating Forfeiture Restrictions and any other legends the Company
believes are appropriate, and the Company may cause the certificate to be
delivered upon issuance to the Secretary of the Company (or such other person as
may be designated by the Committee) as a depositary for safekeeping until
Forfeiture Restrictions lapse or forfeiture occurs pursuant to the terms of the
Plan and this Agreement. At the Company’s request, Employee shall execute and
deliver a stock power, in blank, with respect to the Restricted Shares, and the
Company may exercise such stock power in the event of forfeiture. Upon the lapse
of Forfeiture Restrictions without forfeiture, the Company will cause a new
certificate or certificates to be issued without legend in the name of Employee.

     3. COMMUNITY INTEREST OF SPOUSE. The community interest, if any, of any
spouse of Employee in any of the Restricted Shares shall be subject to all of
the terms, conditions and restrictions of this Agreement and the Plan, and shall
be forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Employee’s interest in such Restricted Shares to be so
forfeited and surrendered pursuant to this Agreement.

     4. TAX ELECTION. If Employee makes the election authorized by section 83(b)
of the Internal Revenue Code of 1986, as amended, Employee shall submit to the
Company a copy of the statement filed by Employee to make such election.

     5. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an authorized officer and Employee has executed this Agreement, all
as of the date first above written.

         
 
  NEWFIELD EXPLORATION COMPANY
 
       

  By:    

       

      David A. Trice

      President and Chief Executive Officer
 
       
 
       
 
       
 
   
 
  [Employee]

4